Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 1 of 76 PageID# 5703




                        EXHIBIT 1
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 2 of 76 PageID# 5704

                                                                                         1

  1                          UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
  2                               ALEXANDRIA DIVISION

  3    UNITED STATES OF AMERICA,               )
                                               )
  4          v.                                )
                                               )    Criminal No. 20-143
  5    ZACKARY ELLIS SANDERS,                  )
                                               )
  6               Defendant.                   )
       ___________________________             )    Alexandria, Virginia
  7
                                                    April 2, 2021
  8

  9

 10
                            TRANSCRIPT OF MOTION HEARING
 11                      BEFORE THE HONORABLE T. S. ELLIS
                           UNITED STATES DISTRICT JUDGE
 12
                    APPEARANCES:
 13

 14        For the Government:              JAY V. PRABHU, AUSA
                                            WILLIAM CLAYMAN, AUSA
 15

 16
           For the Defendant:               NINA J. GINSBERG
 17                                         JONATHAN STUART JEFFRESS
                                            JADE CHONG-SMITH
 18

 19
           COURT REPORTER:           PATRICIA A. KANESHIRO-MILLER, RMR, CRR
 20                                  UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF VIRGINIA
 21                                  401 COURTHOUSE SQUARE
                                     NINTH FLOOR
 22                                  ALEXANDRIA, VIRGINIA 22314

 23
           PROCEEDINGS REPORTED BY STENOTYPE SHORTHAND.
 24        TRANSCRIPT PRODUCED BY COMPUTER-AIDED TRANSCRIPTION.

 25


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 3 of 76 PageID# 5705

                                                                                         2

  1                                  P R O C E E D I N G S

  2                                        (12:08 P.M.)

  3                 THE DEPUTY CLERK:           The Court calls Criminal Case

  4       United States of America versus Zachary Ellis Sanders, Case

  5       Number 2020-CR-143.

  6                 May I have appearances please, first for the

  7       government.

  8                 MR. PRABHU:        Good afternoon, Your Honor.                Jay Prabhu

  9       and William Clayman for the government.

 10                 THE COURT:       Who will argue today?

 11                 MR. PRABHU:        I will, Your Honor.

 12                 THE COURT:       Who's on for the defendant?

 13                 MS. GINSBERG:         Good morning, Your Honor.               Nina

 14       Ginsberg, Jon Jeffress, and Jade Chong-Smith for Mr. Sanders.

 15                 THE COURT:       And you'll argue today?

 16                 MS. GINSBERG:         Yes.     Yes, I will.

 17                 THE COURT:       And good morning to you, Mr. Sanders.

 18                 THE DEFENDANT:         Good morning.

 19                 THE COURT:       All right.        As I understand it, there are

 20       motions to continue before the Court, supplements to it,

 21       basically three grounds.            One, the defendant argues that he

 22       has not had adequate opportunity to view the evidence.

 23       Secondly, that he has an eye problem.                  And third, that they

 24       want more time to do a psychological examination into

 25       possible autism and other problems.


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 4 of 76 PageID# 5706

                                                                                         3

  1                 Do I have that about right, Ms. Ginsberg?

  2                 MS. GINSBERG:         Yes, Your Honor, you certainly do.

  3                 THE COURT:       All right.        Now, there is also a motion

  4       to file redacted versions of transcripts and exhibits on the

  5       public record.

  6                 I think, Ms. Ginsberg, what I understood this to be

  7       is that certain exhibits have been filed under seal, and you

  8       believe that the sealed portions can be separated from

  9       portions that should be in the public documents, so you would

 10       like redacted versions on the public record.                     Is that right?

 11                 MS. GINSBERG:         Your Honor, we did file that motion.

 12       I wasn't aware the Court was going to address that today.

 13       But the government has asked for an additional two weeks to

 14       see if they can make additional redactions that we can all

 15       agree on, which may obviate any need for the Court to rule on

 16       this motion.

 17                 THE COURT:       All right.        That's fine.

 18                 MS. GINSBERG:         I think that is a fair way of

 19       proceeding.

 20                 THE COURT:       We will put that to one side, then.

 21                 Then, there is a motion requiring the Alexandria

 22       Detention Center to provide medical treatment prescribed by a

 23       neurologist.      They have a different view about that.

 24                 I don't get in between choosing which doctor

 25       treatment schedule gets to be done.                 So I'm not going to rule


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 5 of 76 PageID# 5707

                                                                                         4

  1       on that today.

  2                  As I understand it, your doctor says he should have

  3       certain treatment.         The Alexandria Detention Center doctors

  4       say otherwise.

  5                  MS. GINSBERG:        Your Honor, at present, what I believe

  6       the situation is, is our doctor has written a letter

  7       prescribing certain treatments and follow-up diagnostic

  8       testing.    I believe the Alexandria jail is willing to provide

  9       that treatment.       Right now, as I understand the situation, as

 10       of yesterday evening, the jail wanted to have him

 11       taken -- have Mr. Sanders taken to an emergency room to have

 12       the treatments and testing performed, which would require

 13       that he be put into quarantine for a period of 14 days at the

 14       end of each visit outside the jail.                 The treating doctor has

 15       said that all of these -- the treatment and diagnostic

 16       testing can be done at an outpatient facility.

 17                  Our concern is the very severe restrictions on

 18       Mr. Sanders when he is in quarantine.                  But it will also mean

 19       that for that period we will have almost no contact with him

 20       at all.    My experience has been, with another client who was

 21       quarantined, that I was unable to communicate with him.                            They

 22       wouldn't take him out for phone calls or the Webex sessions,

 23       and we were hoping that the Court would instruct the jail to

 24       conform with the treating doctor's suggestion that the

 25       treatment be provided in an outpatient setting, which as I


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 6 of 76 PageID# 5708

                                                                                          5

  1       understand from the jail, the problem with the emergency room

  2       is that there all kinds of people coming in and out.                           It's

  3       not a COVID-safe environment as a private outpatient, just a

  4       regular outpatient facility would otherwise be.

  5                 THE COURT:       And Mr. Prabhu, do you know what the

  6       position of the government or the jail is in this regard?

  7                 MR. PRABHU:        I've spoken with the marshals, Your

  8       Honor.    They believe that the quarantine procedures that are

  9       in place are appropriate and --

 10                 THE COURT:       I don't doubt that.

 11                 MR. PRABHU:        -- and that treatment that is being

 12       recommended is by the ADC's neurologist, so there is no

 13       dispute about that.         It is purely a matter of location and

 14       timing.    And the government believes that is best left to ADC

 15       and their healthcare team to determine that.

 16                 THE COURT:       You realize it impacts the issues before

 17       the Court today?

 18                 MR. PRABHU:        We do understand that.              And we are

 19       supportive of Mr. Sanders receiving appropriate treatment.

 20                 THE COURT:       All right.        Let's go to the continuance.

 21       What I want to do, Ms. Ginsberg, is I'm going to issue an

 22       order denying your request because I'm persuaded that he's

 23       going to get the treatment.             He isn't going to get it in the

 24       way that would be less impactful, as they say, on you all,

 25       but I will take that into account.


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 7 of 76 PageID# 5709

                                                                                         6

  1                 Let's move on here to the motions before the Court to

  2       continue the trial.

  3                 To begin that discussion, I want Mr. Prabhu -- I'm

  4       going to get to you, but first I want some facts.

  5                 Mr. Prabhu, would you outline in some detail all of

  6       the efforts and all of the opportunities that you have given

  7       to this defendant, all of his counsel -- previous counsel,

  8       current counsel -- whenever to review evidence in this case.

  9                 MR. PRABHU:        Yes, Your Honor.           Well, for the first

 10       seven months that this case was pending, there were no

 11       requests, and the government made available the evidence for

 12       review.    So for seven months, there were no requests at all.

 13                 THE COURT:       You say the government made it available.

 14       What did you do?

 15                 MR. PRABHU:        We said, if you want to review the

 16       computers, you can do so, we'll make arrangements to do so.

 17       When they made that request the first --

 18                 THE COURT:       Before you go there, I want to be clear

 19       what you said to them and how.

 20                 MR. PRABHU:        We informed defense counsel --

 21                 THE COURT:       Do you have a letter?              Do you have an

 22       e-mail?

 23                 MR. PRABHU:        There were e-mails, Your Honor, yes.

 24                 THE COURT:       Dated what?

 25                 You see, the issue is what opportunity has this


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 8 of 76 PageID# 5710

                                                                                         7

  1       person had to review the evidence.                I need facts.

  2                 MR. PRABHU:        I understand, Your Honor.               I have dates

  3       that reviews were actually done.

  4                 THE COURT:       Well, that isn't as relevant as -- that

  5       is relevant -- but also dates where you offered to make it

  6       available and you say for seven months nothing was done.

  7       Well, I want to know how did you make it available to them.

  8       What did you tell them?

  9                 MR. PRABHU:        Your Honor, we have repeated e-mails.

 10       We can certainly supplement the --

 11                 THE COURT:       Submit those, please.

 12                 MR. PRABHU:        We will.

 13                 On October 22, 2020, defense counsel reviewed

 14       materials, and again on March 12, 2021.                   With the defendant,

 15       they reviewed it on November 19, 2020; December 8, 2020; and

 16       February 2, 2021.        With the defense forensic examiners, there

 17       were reviews in January, on the 5th, the 6th, the 27th, the

 18       28th; March 16th of this year, and March 29th through

 19       yesterday, with the examiners.               Their access has always been

 20       negotiated as the COVID requirements of quarantine would

 21       allow.    Some has been in our office.               Some has been at the

 22       FBI office.     But we have not denied their requests.

 23       Sometimes we weren't able to do exactly what they wanted due

 24       to the conditions, but they have not been denied the

 25       opportunity to review the material.


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 9 of 76 PageID# 5711

                                                                                           8

  1                 Your Honor, in a case like this, you have chats with

  2       contraband in them.         And they have been able to go through --

  3       the defense and their examiner have been able to go through

  4       that.   The more difficult part is allowing the defendant

  5       himself to review those materials because there are

  6       restrictions on allowing defendants access to contraband.                            We

  7       have tried to do our best to give them open access.                            And in

  8       fact, in my years of practicing here, we actually have given

  9       more access than we normally do.

 10                 THE COURT:       I take it the defendant has had an

 11       opportunity to see all of the e-mails?                  There is no

 12       contraband in the e-mails?

 13                 MR. PRABHU:        Chats, Your Honor.

 14                 THE COURT:       Chats.

 15                 MR. PRABHU:        There is, actually, because he is

 16       interacting allegedly with minors, and videos are made, and

 17       they are part of the chat.             He does have the ability to

 18       review the chats without the embedded images or videos, and

 19       they can print those out.

 20                 THE COURT:       Why can't he see those?

 21                 MR. PRABHU:        He has seen them, Your Honor.

 22                 THE COURT:       Of course he has seen them.

 23                 MR. PRABHU:        They want more access to them.

 24                 THE COURT:       He has seen them since --

 25                 MR. PRABHU:        Yes.


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 10 of 76 PageID# 5712

                                                                                         9

  1                  THE COURT:      -- he has been indicted?

  2                  MR. PRABHU:       Yes.     They just want extended access to

  3        those chats.     We think that is appropriate for his defense

  4        counsel and forensic examiners, but it is very difficult to

  5        arrange his ability to do that because it's contraband.                           We

  6        can't just print out things and give it to defense counsel so

  7        they can give it to him.

  8                  THE COURT:      But has he seen them at least once?

  9                  MR. PRABHU:       Yes.

 10                  THE COURT:      All of them?

 11                  MR. PRABHU:       We made them all available.                We're not

 12        in the room when that happens.              It's an FBI examiner sitting

 13        with them, so I don't know exactly what they looked at, but I

 14        know that every one was made available to them.

 15                  THE COURT:      Is there any evidence that you're

 16        obligated to show them in discovery that you haven't made

 17        available to them?

 18                  MR. PRABHU:       No, Your Honor.

 19                  THE COURT:      All right.

 20                  MR. PRABHU:       Your Honor, if I may, the one thing that

 21        has been raised by the defense is his ability to see things

 22        apparently is in question, and that is certainly relevant, as

 23        the Court alluded to earlier.             If he can't review the chats

 24        and the paperwork with his eyes, that is an issue.                       But as I

 25        said, they actually knew that he was having eye problems


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 11 of 76 PageID# 5713

                                                                                         10

  1        before he was even arrested, and it did not come up until

  2        very, very recently that this was an issue preventing them

  3        from doing what they want to do.               So I think the Court should

  4        take that into consideration, as well.

  5                  THE COURT:      What are you saying?             You're saying, in

  6        effect, it has been exaggerated?

  7                  MR. PRABHU:       The preliminary nature of what we have

  8        seen that's been established is very different than what

  9        they're also saying, that he might have a more serious

 10        condition related to his sight.

 11                  THE COURT:      As I will indicate to Ms. Ginsberg, a

 12        person with a sight problem is not thereby innocent of an

 13        alleged crime.

 14                  MR. PRABHU:       The government agrees, Your Honor.

 15                  THE COURT:      Of course not.

 16                  All right.      Ms. Ginsberg, I know you haven't been

 17        involved in this case, but the discovery has been made

 18        available to your predecessor, and that counts.

 19                  MS. GINSBERG:        I understand.         But let me, if I can --

 20        I disagree with the representations that the government has

 21        made.

 22                  THE COURT:      Were you there?

 23                  MS. GINSBERG:        No.    But I have -- honestly, I have to

 24        rely on the representations of my co-counsel, which I have no

 25        basis to doubt, and I do have information based on


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 12 of 76 PageID# 5714

                                                                                         11

  1        discussions that I have had with the government since I have

  2        been involved.

  3                  First, if I may, with respect to the vision issue,

  4        Mr. Sanders' vision issue was made a great deal worse after

  5        he contracted COVID while he was incarcerated at the jail.

  6        It was at that point that we reached out to his treating

  7        physician.    And his treating physician wrote a letter, which

  8        was provided to the jail in February, saying that it was

  9        imperative that he be seen by the treating physician based on

 10        the reported symptoms he was displaying, and it took almost

 11        six weeks before he was actually taken by the jail to a

 12        neurologist to be examined.

 13                  So this is not something that -- you know, the

 14        suggestion, if that's what the government was suggesting,

 15        that the symptoms are sudden and were known all along, I

 16        think that is unfair.

 17                  THE COURT:      You're not saying that.               You're simply

 18        saying that once he had COVID, it exacerbated the symptoms.

 19                  MS. GINSBERG:        That's correct, Your Honor.

 20                  THE COURT:      Go on.

 21                  MS. GINSBERG:        As Your Honor correctly points out, I

 22        was not involved originally in this case, so I was not

 23        present for the earlier discovery sessions, but what I

 24        understand about them --

 25                  THE COURT:      But you understand that you're, in


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 13 of 76 PageID# 5715

                                                                                           12

  1        effect, charged with having been there.                   In other words, a

  2        defendant does not get, simply by hiring another

  3        lawyer -- because those lawyers are still involved; aren't

  4        they?

  5                   MS. GINSBERG:        Yes.

  6                   THE COURT:      -- so just by hiring another lawyer say,

  7        oh, you have to go through all of that all over again because

  8        I'm new.

  9                   MS. GINSBERG:        But the point --

 10                   THE COURT:      That's true; isn't it?

 11                   MS. GINSBERG:        That's absolutely true.              Your Honor,

 12        that's not what we're asking.              In fact, I will tell the Court

 13        that the government made available to me the same documents,

 14        the same digital evidence that was previously made available

 15        as a courtesy.

 16                   Let me try and explain what the problem is.                         The

 17        evidence that has -- Mr. Sanders was permitted to -- was

 18        transported to the U.S. Attorney's Office on three separate

 19        occasions to view the evidence.               What was made available was

 20        -- the evidence that is the government's case-in-chief that

 21        had been copied into a format that was viewable on the

 22        computer that was available at the U.S. Attorney's Office,

 23        that computer was not sufficiently -- it didn't have enough

 24        memory or power to allow Mr. Sanders or counsel who were with

 25        him to search the computer.             It crashed repeatedly while they


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 14 of 76 PageID# 5716

                                                                                          13

  1        were there.     Mr. Sanders, on two occasions, was brought over

  2        for three-hour sessions an hour late.                  So he has had probably

  3        a total of six hours to review thousands of pages of chats

  4        with embedded images and videos; hundreds, if not thousands,

  5        of separate videos, images, that are the basis for the

  6        possession charge.         They are not in a format that was at all

  7        searchable.     So, essentially, the government said, we're

  8        giving you --

  9                   THE COURT:      You know, the searchable thing doesn't

 10        move me.    If I produced a whole bunch of documents to you, I

 11        don't have to produce an index.

 12                   MS. GINSBERG:        No, Your Honor --

 13                   THE COURT:      You are not entitled to a searchable

 14        index, but I take your point, however, that it made it a

 15        little more difficult for you.               But you're not entitled --

 16                   MS. GINSBERG:        Your Honor, we didn't need the

 17        government to produce an index.               In their native forms, you

 18        can search for certain documents on a hard drive.

 19                   THE COURT:      Yes, but you don't have to have that.

 20                   MS. GINSBERG:        Well, Your Honor, we are not able to

 21        find other documents that -- and other images and other chats

 22        that would be the basis for our defense.                   We are not limited

 23        to the government's case, and we can't be, and we can't

 24        effectively represent --

 25                   THE COURT:      That's quite true.


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 15 of 76 PageID# 5717

                                                                                          14

  1                  MS. GINSBERG:        What the government has basically said

  2        is, here, we're giving you what we're going to put on in our

  3        case.

  4                  Until this week, we have not had the ability for our

  5        expert to access forensic copies of the hard drives of the --

  6                  THE COURT:      Do you have that now?

  7                  MS. GINSBERG:        Our expert spent four full days --

  8                  THE COURT:      I don't care how long he spent.                     Do you

  9        have it now?

 10                  MS. GINSBERG:        We have had a substantial chance.                    I'm

 11        not certain that we won't have to go back.                   But they spent

 12        four days extracting data because they are not allowed to

 13        remove any of the contraband images.                So they spent

 14        four days, not even reviewing, but extracting, going through

 15        files and identifying types of files and then literally going

 16        image by image, screen shot by screen shot, and removing the

 17        alleged child pornographic images and videos so that the

 18        expert could copy onto his own hard drive what could be

 19        removed from the FBI facility to bring back to us to give us

 20        a chance to begin to review that material.                   There's over

 21        2,000 pages that they were able to extract over a period of

 22        four days.

 23                  During that period of time, what was represented to

 24        be a much more sophisticated and better computer at the FBI

 25        facility, that computer crashed at least twice.


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 16 of 76 PageID# 5718

                                                                                         15

  1                  I guess my point is this is not an easy task, and I

  2        will tell Your Honor that there is a -- to look at these

  3        chats in isolation and just in terms of what the government

  4        wants to put on in its case will not allow Mr. Sanders to put

  5        on a defense.     And it is necessary --

  6                  THE COURT:      Let me ask Mr. Prabhu, are you limiting

  7        them to what you intend to put on?

  8                  MR. PRABHU:       No, Your Honor.

  9                  THE COURT:      Of course not.          That would be improper.

 10                  MS. GINSBERG:        We have not had an effective way, or

 11        any way, to even access that evidence until this week, where

 12        a forensic examiner could go to the FBI and set up a process

 13        where he could do this type of extraction.

 14                  The evidence that has been made available at the U.S.

 15        Attorney's Office is a much smaller group of evidence,

 16        category of evidence.

 17                  THE COURT:      Well, nobody stopped you all from doing

 18        all of this sooner.

 19                  MS. GINSBERG:        Well, Judge, I can tell you since I

 20        have been in the case, on February 15th, I wrote -- I spoke

 21        with --

 22                  THE COURT:      You have been acting with alacrity, but

 23        how long before February 15th was nothing done?

 24                  MS. GINSBERG:        Well, Judge, the expert actually went

 25        to the FBI I believe in January and was unable to


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 17 of 76 PageID# 5719

                                                                                          16

  1        perform -- the computers didn't work.                  The cellphone on which

  2        almost all of the data, the relevant data, is stored could

  3        not be loaded onto the appropriate government computer.                         He

  4        was there for two days and had to leave, having done about an

  5        eighth of what he went there intending to do.

  6                   When I got involved, I communicated -- I know as

  7        early as February 15th -- with the government about going to

  8        the FBI facility with our expert.                And it took until --

  9        because of COVID-related concerns, I think concerns -- I

 10        don't blame the government for this -- but also the D.C.

 11        Capitol riot case apparently is taking up a lot of agents'

 12        time and equipment at the FBI.               It literally took from

 13        February 15th until March 29th to arrange for our expert, and

 14        a lawyer to accompany him, to go to the FBI and do this

 15        evaluation this week.

 16                   I understand the Court's frustration.                    I hope the

 17        Court can understand our frustration.

 18                   And I certainly think the government has been acting

 19        in good faith.       I don't understand why it has taken as long

 20        as it has to make some of these arrangements.                      But I trust

 21        the government when they say the problem exists and we have

 22        to work with it.

 23                   THE COURT:      It seems to me that the opportunity to

 24        review the evidence you now have no complaints about; is that

 25        correct?


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 18 of 76 PageID# 5720

                                                                                         17

  1                  MS. GINSBERG:        Well, I don't -- I think we may have

  2        to go back to the FBI.          But here's the point we are at now,

  3        is that there are thousands of pages.                 We are still not able

  4        to go to the jail.        We are not, because of the protective

  5        order, allowed to leave any of the evidence with Mr. Sanders.

  6        We are literally reduced to reviewing thousands of pages of

  7        chats, and these are without the context of the images.                        But

  8        there's over 2,000 pages of chats that I believe comprise the

  9        government's case-in-chief.            They're the chats with the six

 10        alleged minor victims.          We are literally reduced to holding a

 11        page up to a screen on a Webex session, holding it up to the

 12        computer screen, and letting Mr. Sanders read on his computer

 13        screen what we are holding up here without the ability to

 14        make any meaningful notes.            I mean, he can't possibly write

 15        down everything that is written in these chats and make notes

 16        about them.    Every time we start it, it is almost like

 17        starting over again, because to refer back to a previous set

 18        of chats that we had already reviewed, we have to basically

 19        start that process again, find them.                Frankly, it's a

 20        nightmare.    But we're doing the best we can.                  And then the

 21        issue with his eyesight has just complicated the whole

 22        process that much further.

 23                  Again, I understand the government's position.                       They

 24        have made evidence available.             I believe that during the

 25        early months of this case that counsel was reviewing the


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 19 of 76 PageID# 5721

                                                                                           18

  1        actual discovery that they had physically produced but we're

  2        still unable to share with Mr. Sanders because of COVID

  3        restrictions at the jail and because of the protective order.

  4                   So I really don't believe it is for want of effort.

  5        I think both sides have been reasonably diligent within the

  6        constraints that unfortunately exist in this period of time.

  7                   THE COURT:      All right.        Mr. Prabhu, what can be done,

  8        if anything, to expedite this to make it reach a conclusion

  9        fairly quickly?

 10                   I will ask you the same question, Ms. Ginsberg.

 11                   MR. PRABHU:       So just some points of clarification.

 12        On July 7, 2020 --

 13                   THE COURT:      Now that you're behind the screen, you

 14        can remove your mask.

 15                   MR. PRABHU:       Thank you, Your Honor.

 16                   On July 7th of last year, the defense was provided

 17        with an electronic copy of the 2,200 pages of chats.                           They

 18        have the chats.       The only thing that wasn't in there was the

 19        images and videos because those were contraband -- potential

 20        contraband and --

 21                   THE COURT:      So they have that, and it's obviously

 22        searchable since they have it in a disk or something;

 23        correct?

 24                   MR. PRABHU:       Correct.

 25                   In a related point, Ms. Ginsberg mentioned, before


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 20 of 76 PageID# 5722

                                                                                         19

  1        she came on the case in early January, January 5th and 6th,

  2        an examiner went to the FBI to look at a phone.                      They were

  3        unable to access it.         That was actually remedied at the end

  4        of January, January 27th and 28th.               They did successfully get

  5        a download off the phone.           So just with those clarifications.

  6                  Your Honor, I'm just not aware that the defendant

  7        needs to be a forensic examiner in the case, which is

  8        basically what they're suggesting.               There are things,

  9        obviously, they need to check with their client, and there

 10        are restrictions on the ability of him to review contraband

 11        and where that contraband goes.              And so we have to make it

 12        available here at the U.S. Attorney's Office.                     We have done

 13        that on several occasions.            We have not denied them the

 14        opportunity to do that.          It's just we need to know exactly

 15        what they need and why -- you know, and how long they need

 16        the material for.       So that's the solution.              It can't just be

 17        he needs more time generally because there are thousands of

 18        pages.   There really needs to be more of a focus on what they

 19        need to show him.       And obviously, with his health conditions,

 20        that's complicated particularly now because they can't

 21        interact with him in the same way.               And that's relevant,

 22        obviously, to the Court's decision on a continuance --

 23                  THE COURT:      They can interact with him.                 There is no

 24        reason why, for example, he can't be in the custody of the

 25        marshals, taken to the U.S. Attorney's Office and an office


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 21 of 76 PageID# 5723

                                                                                         20

  1        provided there for counsel and the defendant to meet and

  2        discuss the evidence.         Right?

  3                  MR. PRABHU:       That's true, Your Honor.               And we've made

  4        those arrangements.

  5                  THE COURT:      All right.        Let's do that.          It seems to

  6        me to be an easy solution.

  7                  No, it can't be at your office, Ms. Ginsberg.

  8                  MS. GINSBERG:        No, Your Honor.          I was going to say

  9        that this is the first time the government has even suggested

 10        they would arrange to bring Mr. Sanders back to the

 11        U.S. Attorney's Office.          I have asked that he be allowed to

 12        do that, and Mr. Prabhu has told me that he did not believe

 13        that Mr. Sanders should have additional access to the child

 14        pornography and that it was not necessary for him to see all

 15        of this evidence.

 16                  THE COURT:      What exactly do you want your client to

 17        see?

 18                  MS. GINSBERG:        Well, Your Honor, to start with --

 19        just to start with -- the 23,000 -- 2,300 pages of chats that

 20        the government has indicated it will introduce in its

 21        case-in-chief.      He has not had a chance to read all of those

 22        chats.   That's the government's case.

 23                  THE COURT:      That's in your possession.

 24                  MS. GINSBERG:        But we can't bring it to the jail and

 25        leave it there because of the protective order.                      And we're


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 22 of 76 PageID# 5724

                                                                                           21

  1        holding the pages up on a monitor during the Webex sessions

  2        that we are able to arrange, schedule with the jail.                          That is

  3        the dilemma.     That is the beginning of the dilemma.                        That has

  4        nothing to do with the thousands of pages of chats that the

  5        expert was able to extract and remove from the FBI during

  6        this past week that we have good reason to believe contained

  7        evidence that is both exculpatory and relevant to presenting

  8        the defendant's theory of the case.

  9                  And that is without even --

 10                  THE COURT:      I take it you're not -- and I'm not

 11        asking you to, unless you're eager to do it -- tell me what

 12        your theory of the case is.

 13                  MS. GINSBERG:        Well, Your Honor --

 14                  THE COURT:      You'd prefer not to.

 15                  MS. GINSBERG:        I'd prefer not to, at least in the

 16        government's presence.

 17                  THE COURT:      That's all right.            Go on.

 18                  MS. GINSBERG:        But, Your Honor, it is the defendant's

 19        right to see all of the evidence that the government intends

 20        to introduce at trial.          There are --

 21                  THE COURT:      The only thing he has not been given an

 22        opportunity to see are the contraband pictures within that

 23        evidence; is that right?

 24                  MS. GINSBERG:        He's seen some of those, but he has

 25        not been given an adequate opportunity to see all of them.


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 23 of 76 PageID# 5725

                                                                                          22

  1                   THE COURT:      You mean all of the contraband?

  2                   MS. GINSBERG:        All of the contraband.

  3                   THE COURT:      He certainly has had access to all of the

  4        chats.

  5                   MS. GINSBERG:        He has had the limited access that I

  6        described.     He was at the U.S. Attorney's Office perhaps for

  7        six hours total, maybe seven -- I wasn't there so I don't

  8        want to be held to an inaccurate answer -- but certainly less

  9        than eight hours.        It has taken me more than that with the

 10        documents in front of me in a printed-out format where I can

 11        make notes.     It's not -- he has had an inadequate -- I will

 12        tell the Court he has not read the 2,300 pages of chats.                            He

 13        has not been able to read the 2,300 pages of chats.

 14                   THE COURT:      What does he need in order to be able to

 15        do that?

 16                   MS. GINSBERG:        More time and access.             We asked the

 17        government --

 18                   THE COURT:      You're not going to get unlimited time,

 19        and you're not going to get the time you've asked for, which

 20        I think is unreasonable.            But I am going to give you more

 21        time, but it is going to be with the admonition that you

 22        better use it to its full extent because there will be no

 23        more.

 24                   MS. GINSBERG:        I understand.

 25                   Your Honor, we tried to alleviate some of this


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 24 of 76 PageID# 5726

                                                                                         23

  1        problem by asking the government several weeks ago if they

  2        would allow us to provide Mr. Sanders with physical copies of

  3        the printed-out chats that have been sanitized, that have no

  4        images in them, and that are redacted, to redact all of the

  5        identifying information of --

  6                  THE COURT:      You have that?

  7                  MS. GINSBERG:        We will -- we will -- we have

  8        sanitized copies.       We offered to redact all of the personal

  9        identifying information of the victims.

 10                  THE COURT:      All right.        Mr. Prabhu, any objection to

 11        giving them that?

 12                  MR. PRABHU:       The Court's indulgence.

 13                  THE COURT:      They have all the chats -- "they" meaning

 14        the defense -- have all the chats.

 15                  MR. PRABHU:       That's correct.

 16                  THE COURT:      What she is asking is, can she make it

 17        available to Mr. Sanders if she sanitizes it; that is,

 18        removes all the names and identifiers.                 Is that right?

 19                  MS. GINSBERG:        That's correct, and Mr. Prabhu was not

 20        willing to allow us to do that.

 21                  THE COURT:      Any objection to it now, Mr. Prabhu?

 22                  MR. PRABHU:       There is a problem because the Adam

 23        Walsh Act specifically prevents defendants from gaining

 24        access to some of that victim information.                   We're willing to

 25        work with --


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 25 of 76 PageID# 5727

                                                                                          24

  1                   THE COURT:      Well, if it is all redacted, he doesn't

  2        have access to it.

  3                   MR. PRABHU:       The issue is sending it to the jail

  4        doesn't -- under the protective order nor under the Adam

  5        Walsh Act -- I think it is 18 U.S.C. 3509 -- prevents us from

  6        releasing that information into uncontrolled spaces like

  7        that.   So providing even a sanitized version that doesn't

  8        have the names but that has identifying information, "I'm in

  9        high school," "I'm doing this, doing that," we're not allowed

 10        to release it in that manner.              Defense counsel has had a

 11        complete chat without images since July and certainly could

 12        have gone through it with some specificity with their client

 13        in discussions.       But what they're asking for is something

 14        that I don't think under 3509 we're allowed to do.

 15                   THE COURT:      Ms. Ginsberg.

 16                   MS. GINSBERG:        Your Honor, we could certainly -- as

 17        far as the protective order is concerned, the Court could

 18        certainly modify it.          I don't believe that the Adam Walsh Act

 19        prevents us from providing copies of these chats with

 20        personal identifying information removed.                    And we're

 21        certainly willing to cooperate with the government --

 22                   THE COURT:      But you have that; don't you?

 23                   MS. GINSBERG:        But we can't give them to Mr. Sanders.

 24                   THE COURT:      What prevents you from now giving

 25        it to --


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 26 of 76 PageID# 5728

                                                                                          25

  1                   MS. GINSBERG:        The government has said we're not

  2        allowed.

  3                   THE COURT:      The government is not allowed.

  4                   MS. GINSBERG:        They've said, we could not -- one,

  5        that it is in violation of the protective order, which is

  6        probably technically true but which the Court could certainly

  7        modify.    But they would not agree to review our proposed

  8        redactions so that we could hopefully come to an agreement

  9        about a copy of these pages that could be given to

 10        Mr. Sanders to review at the jail.

 11                   THE COURT:      All right.        How many pages is this?

 12                   MS. GINSBERG:        At this point, the evidence the

 13        government has produced to us --

 14                   THE COURT:      How many pages?

 15                   MS. GINSBERG:        Approximately 2,800 pages.

 16                   THE COURT:      All right.

 17                   MR. PRABHU:       Your Honor, may I just refer to the

 18        section that we're talking about in --

 19                   THE COURT:      Yes, let me get it out here.                 3509, you

 20        say?

 21                   MR. PRABHU:       Correct, Your Honor.             And it is Section

 22        (d)(1).    So if you're -- I have the 2020 version in front of

 23        me.    This is 2021.       But in the 2020 version, it is on

 24        page 1043.     I don't know what version the Court has.

 25                   THE COURT:      What provision?


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 27 of 76 PageID# 5729

                                                                                         26

  1                  MR. PRABHU:       It's 3509(d)(1).           It's entitled "Privacy

  2        Protection."     And it's the section, "Confidentiality of

  3        Information."

  4                  THE COURT:      All right.        Just a minute.

  5                  (Pause)

  6                  THE COURT:      Yes.     Go on.

  7                  MR. PRABHU:       It says, "A person acting in a capacity

  8        in connection with a criminal proceeding shall keep all

  9        documents that disclose the name or any other information

 10        concerning a child in a secure place to which no person who

 11        does not have reason to know their contents has access."

 12                  It is the "any other information" that gives the

 13        government concern.        We would not be able to control these

 14        chats.   Obviously, the defense counsel, as officers of the

 15        Court, under a protective order, we trust and assume they

 16        will handle the material properly.               It is the issue of

 17        sending what would be boxes of paper to the jail, and

 18        it -- we would lose control over it.

 19                  THE COURT:      Yes, I understand that.

 20                  But the defendants currently have all that

 21        information.     What they suggested is redacting the personal

 22        identifiers, and you point out that that might still not be

 23        enough under this provision you have called my attention to.

 24                  MS. GINSBERG:        Judge, I have a possible suggestion.

 25        I don't know if it is a good one.


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 28 of 76 PageID# 5730

                                                                                         27

  1                  THE COURT:      All right.

  2                  MS. GINSBERG:        But I'm aware -- I was not involved in

  3        the Mosawi case.

  4                  THE COURT:      Yes, I know.

  5                  MS. GINSBERG:        But I'm aware that the jail made

  6        available a space where Mr. Mosawi could be provided all of

  7        the evidence, and I think it may have included -- may or may

  8        not have included classified evidence, but it certainly

  9        included evidence that he would not otherwise --

 10                  THE COURT:      Mosawi is different, I can assure you.                    I

 11        have some knowledge of that.             And I have some knowledge of it

 12        from another case that I had -- two other cases that involved

 13        essentially similar matters.

 14                  I think that you have all of the information.                       You

 15        want to be able to show it to your client.

 16                  MS. GINSBERG:        And Judge, as the protective order is

 17        written now, we are prohibited from sharing any discovery

 18        with Mr. Sanders, leaving copies of any discovery, not even

 19        these chats, but any discovery, any printouts from the

 20        computers that have directory file listings, anything.                        The

 21        protective order is so broad as to prevent us from sharing

 22        any discovery produced in this case.                So I think what I'm

 23        hearing is bringing to mind that we probably should get

 24        together with the government and make an effort to agree to

 25        modifications of the protective order, but that does not


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 29 of 76 PageID# 5731

                                                                                           28

  1        solve the problem Your Honor is considering right now.

  2                  THE COURT:        What I'm going to do, Mr. Prabhu, is to

  3        have you and Ms. Ginsberg figure out a process by which we

  4        can get through this.           He doesn't have to see every last

  5        piece of paper.        He is entitled to see all of the evidence

  6        you intend to present against him, and he is entitled to see

  7        exculpatory evidence.           His experts are going through that,

  8        and perhaps they'll find it.

  9                  But in any event, we need to figure out a way that he

 10        can sit down and look at all of these e-mails because they're

 11        all material to the government's accusation of production of

 12        child pornography, which of course is the more serious of the

 13        allegations.       So we need to figure out how to do this.                     It

 14        isn't out of the question that there could be a separate

 15        space at the U.S. Attorney's Office or separate space at the

 16        jail where the defendant and one or more of his counsel,

 17        within limits, Ms. Ginsberg, can get together with him and

 18        review this material quickly.

 19                  So I want that to be explored, how we can get it done

 20        promptly.

 21                  The other part is to make sure that the defendant's

 22        experts complete their review of everything.                      The defendant

 23        doesn't have to be given an electronic means of searching and

 24        accessing evidence.          I don't know any law that requires that,

 25        Ms. Ginsberg, do you?


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 30 of 76 PageID# 5732

                                                                                          29

  1                   MS. GINSBERG:        Your Honor, I think it depends on the

  2        context.

  3                   THE COURT:      The answer is no.            You don't know of any

  4        law that requires that.

  5                   MS. GINSBERG:        I know of a law that requires him to

  6        be given meaningful access to the evidence --

  7                   THE COURT:      All right.

  8                   MS. GINSBERG -- however that need be construed.

  9                   THE COURT:      All right.        I don't construe it as

 10        requiring an electronic index or searchable index or anything

 11        of that sort.      If it exists, it would make sense to provide

 12        it, but they don't have to create it, the government does not

 13        have to create it.

 14                   I'm going to work backwards on this.                   I'm going to

 15        grant a continuance, but let me be clear, it is the last one.

 16        This case has been pending far too long.                   It needs to be

 17        tried.    I'm going to continue this case until the 15th of

 18        June at 10:00 a.m. with a jury.               That is two and a half

 19        months from now.

 20                   MS. GINSBERG:        Judge, before you set it in stone, I

 21        have a trial scheduled in front of Judge Alston the week of

 22        June 14.

 23                   THE COURT:      How long is your trial before Judge

 24        Alston?    What is it?

 25                   MS. GINSBERG:        It's a child pornography case.                 It


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 31 of 76 PageID# 5733

                                                                                         30

  1        could be as much as a week.

  2                  THE COURT:      Do you intend to file a motion to

  3        continue that one?

  4                  MS. GINSBERG:        No, that was just recently continued

  5        to that date.     That is the date that case will be tried.

  6                  THE COURT:      Well, I'm going to set another date when

  7        this case will be tried because this isn't the first

  8        continuance.     You understand that?

  9                  MS. GINSBERG:        I do, Your Honor.           I do.      And it

 10        is -- I understand the Court's concern.

 11                  At the risk of suggesting something the Court may not

 12        like, the government -- both the defense and the government

 13        are available the week of July 11th.

 14                  THE COURT:      No, that isn't a date that I have

 15        available.

 16                  MS. GINSBERG:        We're also available the week of

 17        July 25th.

 18                  THE COURT:      What is the earliest day in July that you

 19        have available?

 20                  MS. GINSBERG:        July 11, Your Honor.             I think both the

 21        government --

 22                  THE COURT:      July 11th is a Sunday.

 23                  MS. GINSBERG:        The 12th.       I'm sorry.        I'm looking at

 24        my calendar.     It starts on Sunday.            July 12th.

 25                  THE COURT:      I have trials on all of those days.


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 32 of 76 PageID# 5734

                                                                                            31

  1                  MS. GINSBERG:          I believe both the government and my

  2        co-counsel are in trial the week of June 28th.                       Separate

  3        trials.

  4                  THE COURT:        I can do June 15th or June 8th.                     It is

  5        going to be very hard to find any other dates.                       In the

  6        meantime, your client is incarcerated.                   Don't you want to get

  7        this case resolved, prove his innocence and have him

  8        released?

  9                  MS. GINSBERG:          Yes, but if we can't effectively

 10        prepare, he will not be able to have his innocence --

 11                  THE COURT:        And he will remain incarcerated.

 12                  MS. GINSBERG:          And he will remain incarcerated, which

 13        he would prefer rather than going to trial unprepared.

 14                  THE COURT:        What about June 15th?

 15                  MS. GINSBERG:          That is the week I'm in trial before

 16        Judge Alston.

 17                  THE COURT:        Is that a production case?

 18                  MS. GINSBERG:          It's a possession case.

 19                  THE COURT:        A possession case takes how long?

 20                  MS. GINSBERG:          Your Honor, it's -- the second charge

 21        is the second offense.            It is going to involve expert

 22        testimony.      It may not take the entire week, but it will also

 23        take preparation.         It is a case that will be -- a case which

 24        I would like to see resolved, but I'm not optimistic that

 25        that is an option.          He is facing a 10-year mandatory minimum


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 33 of 76 PageID# 5735

                                                                                          32

  1        because it is a second offense.               It is a case where there is

  2        a legitimate question not only as to his intent but whether

  3        the images are in fact child pornography as opposed to child

  4        erotica.

  5                   THE COURT:      That's a distinction I'm not familiar

  6        with.   Is it in the cases?

  7                   MS. GINSBERG:        If it is not legally child

  8        pornography, then it is not illegal.

  9                   THE COURT:      I have never heard of erotica.

 10                   MS. GINSBERG:        Child erotica --

 11                   THE COURT:      Is that in any case?

 12                   MS. GINSBERG:        It is.

 13                   THE COURT:      What case?

 14                   MS. GINSBERG:        It is in lots of art books in book

 15        stores and museums.

 16                   THE COURT:      What case is it cited in?

 17                   MS. GINSBERG:        I don't remember right now, Judge.                  I

 18        wasn't prepared to answer that.

 19                   THE COURT:      All right.        When you get home, send it to

 20        me in a pleading.        I'm curious to know --

 21                   MS. GINSBERG:        I'll do that.

 22                   THE COURT:      -- what legal meaning is given to child

 23        erotica.

 24                   MS. GINSBERG:        I will do that, Your Honor.

 25                   THE COURT:      I would be surprised.


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 34 of 76 PageID# 5736

                                                                                         33

  1                  MS. GINSBERG:        Judge, there are cases that I have

  2        read -- I can't recall what they are right now -- that have

  3        made a distinction between child erotica and child

  4        pornography.

  5                  THE COURT:      All right.        In argument, I'm not sure any

  6        court has.

  7                  MS. GINSBERG:        Oh, I think so.          But Your Honor, I

  8        will do my best to send those to you.

  9                  THE COURT:      I will be glad to be educated.

 10                  I have no dates other than June 8th, June 15th.

 11        June 29th, is that date available?

 12                  MR. PRABHU:       I'll be in trial, Your Honor.

 13                  THE COURT:      Where?

 14                  MR. PRABHU:       Here.

 15                  THE COURT:      In --

 16                  MR. PRABHU:       In front of Judge Brinkema.

 17                  THE COURT:      What kind of case?

 18                  MR. PRABHU:       It's another child pornography case.

 19        June 23rd.    And it's going to take more -- probably a full

 20        week.

 21                  THE COURT:      Is that a production case?

 22                  MR. PRABHU:       I don't think so, Your Honor.                 I'm

 23        getting cases confused now.            No, I think that was a

 24        distribution case.

 25                  MS. GINSBERG:        Judge, Mr. Jeffress and


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 35 of 76 PageID# 5737

                                                                                          34

  1        Ms. Chong-Smith are in trial before Judge Trenga the week of

  2        June 28th.

  3                   THE COURT:      Let's work backwards then.

  4                   How about June 8th?

  5                   MS. GINSBERG:        Judge, that is the week before my

  6        trial before Judge Alston, and I'm concerned that that will

  7        not give us sufficient time to do the autism assessment and

  8        integrate that into a defense --

  9                   THE COURT:      I don't think an autism assessment needs

 10        to be done before trial.

 11                   MS. GINSBERG:        I think it bears -- it could bear

 12        significantly on Mr. Sanders' intent, his understanding of

 13        the -- well, I was hoping I didn't have to discuss this in

 14        front of the government.            But Your Honor under McCauley, his

 15        purpose, what his primary purpose was in either exchanging or

 16        soliciting images is the crux of the McCauley case.

 17                   THE COURT:      No, the crux of the McCauley case -- I

 18        was there -- is whether or not flicking the camera on as a

 19        spur of the moment in the course of the act satisfied that,

 20        and the real issue was whether the instruction I gave was

 21        correct.    It wasn't.        I said, "a purpose."            I should have

 22        said, "a motivating purpose."

 23                   MS. GINSBERG:        As I understood McCauley, it has to be

 24        a primary purpose --

 25                   THE COURT:      No, it does not.           I was there.         A


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 36 of 76 PageID# 5738

                                                                                         35

  1        motivating purpose.        Read the opinion carefully.

  2                  MS. GINSBERG:        Well, I will certainly do that.                  But

  3        Your Honor, based on the discussions I have had with the

  4        autism experts, a diagnosis of autism has a direct bearing on

  5        what his purpose was.

  6                  THE COURT:      I have a little experience with autism.

  7        You know, autism encompasses a broad range of behaviors and

  8        conditions.    There is something called the autism spectrum,

  9        with which I have some familiarity, firsthand familiarity.

 10        He's not low on the autism spectrum.                If he has autism at

 11        all, he's very high on it.

 12                  MS. GINSBERG:        Judge, I don't know if you had a

 13        chance to look at the initial scorings that were attached to

 14        one of our filings, but I beg to differ with you.                       And I

 15        think that he has a right to have us determine whether his

 16        diagnosis is severe enough to impact issues that are relevant

 17        to his defense.

 18                  I have a nephew who has Asperger's disease, and he

 19        graduated at the top of his class at Columbia Law School, but

 20        he has very severe deficits in other areas, and he could

 21        easily be someone you would hire as a law clerk in this

 22        courthouse.

 23                  THE COURT:      I probably have.           I know judges who

 24        probably should be on the spectrum, but I don't think, in any

 25        event, that's going to result in a basis for a claim of


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 37 of 76 PageID# 5739

                                                                                           36

  1        innocence.

  2                   If you would like, I will hear it ex parte.                         That

  3        might help you.

  4                   MS. GINSBERG:        It might.       Judge, it would.

  5                   THE COURT:      Let me do that.

  6                   MS. GINSBERG:        I guess I have to ask you to at least

  7        trust my judgment that I believe what I'm saying.                        I may be

  8        wrong, but I truly believe that this is an issue.

  9                   THE COURT:      I understand that's what you believe, but

 10        it is my job, if you're wrong, to ignore it.                     You see what I

 11        mean?   I don't know whether you're right.                   You may truly

 12        believe it, but you may be wrong, and it may be pellucidly

 13        clear that you're wrong.            I need to understand it.

 14                   Would you all leave.           Everyone in the courtroom

 15        leave, please, and I will hear more about this.

 16                   (Courtroom cleared)

 17                   THE COURT:      All right.        The courtroom has now been

 18        cleared.

 19                   MS. GINSBERG:        Your Honor, I'm not --

 20                   THE COURT:      Let me go back.           I have experience with

 21        autism, as well.        I have experience with people low on the

 22        autism scale, very low.           The only way I could communicate

 23        with them is to be pinched, and they would point.                        They don't

 24        have conversations with me.             Lots of things like that.                I've

 25        had a very close relationship with people high on the autism


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 38 of 76 PageID# 5740

                                                                                           37

  1        scale.   As you say, some people graduate from law school.

  2        It's a broad range.          They don't know what causes autism, and

  3        they don't know how to treat it or cure it.                      They can only

  4        ameliorate it.        So you're not speaking to somebody who knows

  5        nothing about autism.

  6                  MS. GINSBERG:          Judge, I thought I knew something

  7        about autism until I spoke with a physician and a doctor who

  8        -- a lawyer who specialized in this area.                     And frankly, I'm

  9        not comfortable making these representations --

 10                  THE COURT:        Yes, I meant ex parte.              Go ahead and

 11        depart, please.        I have to decide whether I'm going to let

 12        her have this additional time.

 13                  MR. PRABHU:         May the government be heard briefly

 14        before that, Your Honor?

 15                  THE COURT:        Yes.

 16                  MR. PRABHU:         Your Honor, my understanding is that the

 17        evaluation -- the initial evaluation that has been conducted

 18        actually was a conversation between the defendant's mother

 19        and a clinician.         The important thing to know is his mother

 20        is a clinical psychologist who deals with mental health

 21        issues, and she reported to the doctor that they hired that

 22        he has deficits.         I don't think that is the basis for really

 23        moving forward with some defense side -- some defense side

 24        analysis.     If there are questions about the defendant's

 25        competency, there is -- under 18 U.S.C. 4241(a), the Court


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 39 of 76 PageID# 5741

                                                                                         38

  1        can order an evaluation of the defendant --

  2                  THE COURT:      I understand that.            I've done it several

  3        times in the last two weeks.

  4                  MR. PRABHU:       Absolutely, Your Honor.              And so that's

  5        the appropriate place to go, not to have some fishing

  6        expedition conducted by the defense.

  7                  THE COURT:      All right.

  8                  MR. PRABHU:       So if it goes to competency --

  9                  THE COURT:      I've heard you.           Thank you.        Let's move

 10        on.

 11                  MR. PRABHU:       Thank you.

 12                  THE COURT:      I will call you back as soon as it is

 13        time to have you back.          Your comments about 4241 are well

 14        taken, and I will have them in mind.

 15                  (Assistant United States Attorneys left the

 16        courtroom)

 17                  (Ex parte hearing follows)

 18

 19

 20

 21

 22

 23

 24

 25


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 40 of 76 PageID# 5742

                                                                                         39

  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 41 of 76 PageID# 5743

                                                                                         40

  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 42 of 76 PageID# 5744

                                                                                         41

  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 43 of 76 PageID# 5745

                                                                                         42

  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 44 of 76 PageID# 5746

                                                                                         43

  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 45 of 76 PageID# 5747

                                                                                         44

  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19                  (The Assistant United States Attorneys returned to

 20        the courtroom)

 21                  THE COURT:      All right.        Mr. Prabhu, I'm focusing on

 22        July 6th or 13th or 12th.

 23                  MR. PRABHU:       The 13th or 12th would be good with the

 24        government, Your Honor.

 25                  THE COURT:      All right.        Let's set it for the 12th, at


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 46 of 76 PageID# 5748

                                                                                            45

  1        10:00 a.m., with a jury.

  2                  Now, that takes care of I think the motions for a

  3        continuance.       It doesn't solve all the problems.                   But this is

  4        the date, Ms. Ginsberg.

  5                  MS. GINSBERG:          I understand, Your Honor.

  6                  THE COURT:        Now, I do want to follow up, I do want to

  7        make sure, Mr. Prabhu, that we do everything that's

  8        reasonable to be done to give Ms. Ginsberg and her client

  9        access to -- you don't have to create a searchable index, but

 10        you have to give them the materials so they can sit down and

 11        review it.      Maybe have an office in the U.S. Attorney's

 12        Office, would be a way to do it, or we can set up a room here

 13        in the courthouse for you to do it.

 14                  MR. PRABHU:         Your Honor, we have done that and made

 15        it available.       The question is what do they want to see and

 16        how long do they need to look at it.                  The issue that we have

 17        is they say they want to see everything, and that is just not

 18        feasible.     They have access to everything, but they want us

 19        to set up much more than a basic computer.                     They want a

 20        computer that can analyze these thousands of lines of chat

 21        and images and videos at the U.S. Attorney's Office.                            It's a

 22        different animal.         They can go do that at the FBI easily

 23        because they have better computers than we do.                       They have a

 24        design setup for that kind of review.                   But if they want to do

 25        it with their client, we need them to focus on what they


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 47 of 76 PageID# 5749

                                                                                           46

  1        actually need to go through with him.

  2                  THE COURT:        Would it be helpful, Mr. Prabhu --

  3        because I do want to solve this one additional problem.                             Let

  4        me make it clear, Ms. Ginsberg, I'm not going to get in the

  5        middle of doctors saying there ought to be this and there

  6        ought to be that and it ought to be at an emergency room or

  7        it ought to be here.           I don't want to get in the middle of

  8        that.   So if you want to submit anything else, and

  9        Mr. Prabhu, I'll deal with it, but on the paper I have seen,

 10        including what was filed at 8:00 last night, I don't have

 11        enough to rule on that.

 12                  MS. GINSBERG:          I understand the Court's position.

 13        I'm concerned that if he is taken to an emergency room and

 14        this goes on over a period of time, he will be quarantined,

 15        and we will not -- it will postpone our ability to

 16        communicate with him and to have him review evidence.                           I

 17        understand the problem with telling the jail how to do their

 18        business.

 19                  THE COURT:        Well, you can work that out.                 Talk to

 20        Mr. Prabhu about it, and I will address it in a more informed

 21        way when you provide me with information about how immediate

 22        it is, how immediate it isn't.                Maybe he can go until after

 23        the trial before he gets it.               Maybe he can't.          Maybe he has

 24        to have it right now.           I don't have any of that information.

 25        So you file whatever you have with documentation, share it


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 48 of 76 PageID# 5750

                                                                                          47

  1        with Mr. Prabhu, and we'll see what we can do.                      But in the

  2        meantime, I want to do what I can to facilitate and expedite

  3        your review of the evidence.

  4                   Now, Mr. Prabhu, would it be better if a room in the

  5        courthouse was set aside for them to meet?                    You would bring

  6        the material here.         They would meet with their client, review

  7        it here.    When they finish at the end of the day, you would

  8        collect the information and take it back.

  9                   MR. PRABHU:       That is potentially a workable solution.

 10        Just to be clear, the FBI handles our evidence when they're

 11        providing it to the defense, and they would have controls in

 12        place.   We've had some issues related to this when they've

 13        been doing reviews at the FBI office, such as taking

 14        materials that have contraband in them and attempting to

 15        remove them from the FBI facility.

 16                   THE COURT:      That can't be done.

 17                   MR. PRABHU:       Correct.

 18                   THE COURT:      And it won't be done here at the

 19        courthouse.

 20                   MR. PRABHU:       Correct.       There would have to be some

 21        protections that the FBI would have to oversee what evidence

 22        they're taking, what they're doing.

 23                   THE COURT:      You don't have any problem with that,

 24        Ms. Ginsberg?      You don't plan to take anything away with you?

 25                   MS. GINSBERG:        Certainly, I don't plan to take any


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 49 of 76 PageID# 5751

                                                                                         48

  1        contraband.    You can be quite sure of that.

  2                  MR. PRABHU:       So a room here would be easier for the

  3        government than having it at the U.S. Attorney's Office

  4        because of the limitations on what we can bring into our

  5        office.

  6                  THE COURT:      I prefer a room here anyway because it

  7        makes it clear to both sides that I want procedures adhered

  8        to.   Let's plan to do it that way.

  9                  I think, Ms. Ginsberg, you can't expect to have

 10        anybody present other than you and one other lawyer and the

 11        defendant because, otherwise, we don't have room enough to do

 12        it.

 13                  MS. GINSBERG:        Your Honor, I would hope we could

 14        rotate amongst ourselves.

 15                  THE COURT:      You can do that if you wish.                 But it is

 16        going to be something like a jury room or a witness room.

 17        You see what I'm saying?

 18                  MS. GINSBERG:        Absolutely.

 19                  THE COURT:      And the FBI would then bring all those

 20        chats, complete with the film that goes with it, or whatever

 21        it is, I don't know how you have it, so that he can see it

 22        all and they can see it all, and if it takes several days, it

 23        takes several days.        And it may be over a lunch period, so

 24        somebody won't get fed.

 25                  MR. PRABHU:       Yes, the only concern the government


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 50 of 76 PageID# 5752

                                                                                           49

  1        would have with that is we need to know what they want to

  2        review.   It can't be everything all at once because that is a

  3        massive amount of material.            So if it is clear in advance

  4        what they want to review, we can make that available and make

  5        that happen.

  6                  THE COURT:      What is it, Ms. Ginsberg?

  7                  MS. GINSBERG:        Your Honor, we can prioritize and

  8        provide that information to the government.                    It is not

  9        possible to review it all in one sitting at any rate.

 10                  THE COURT:      Yes, I can appreciate that.                 But I would

 11        think that three sittings would be plenty.                   But we'll see.          I

 12        don't foreclose more, and I'll make a room available here in

 13        the courthouse.      I don't know which room right now.                       But I'll

 14        have to consult with my colleagues to make sure that it isn't

 15        a place that is going to cause them any inconvenience, as

 16        well.

 17                  MS. GINSBERG:        Judge, just in terms of planning, I do

 18        have a copy of a letter from the neurologist that the jail

 19        took Mr. Sanders to this week.              He says that he

 20        required -- the doctor says, "Mr. Sanders requires IV

 21        infusions for five consecutive days immediately in order to

 22        preserve his visual function.             It can be done in an

 23        outpatient setting.        If left untreated, optic neuritis

 24        results in permanent visual deficits."

 25                  THE COURT:      All right.


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 51 of 76 PageID# 5753

                                                                                           50

  1                  MS. GINSBERG:          And then he recommends additional --

  2                  THE COURT:        Do you have that letter there?

  3                  MS. GINSBERG:          I have a copy for the Court, yes.

  4                  THE COURT:        And that's the jail's --

  5                  MS. GINSBERG:          This is the doctor that the jail chose

  6        to take him to.

  7                  THE COURT:        We'll make it a part of this record.

  8                  MS. GINSBERG:          It was attached to one of our

  9        pleadings, but I know that we filed them very late, and I

 10        apologize for that.

 11                  THE COURT:        Yes, you did.

 12                  MS. GINSBERG:          Judge, we did the best we could.

 13                  THE COURT:        I'm sure you think so.

 14                  Was this letter furnished to the jail, as well?

 15                  MS. GINSBERG:          Yes, it was, Your Honor.               And I

 16        believe Mr. Jeffress has been speaking with the Captain at

 17        the jail.     We're heaping to try and work out some

 18        arrangements that are consistent with this doctor's

 19        recommendations.

 20                  THE COURT:        All right.        So the jail is responding

 21        positively?

 22                  MS. GINSBERG:          Well, so far, they are.              But so far

 23        they wanted to take Mr. -- one day this week in response to

 24        this letter, they wanted to take him to an emergency room to

 25        have an infusion, and we knew we had a hearing scheduled


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 52 of 76 PageID# 5754

                                                                                         51

  1        today and he would not be able to attend that hearing, he

  2        would be put in quarantine upon being returned from the

  3        emergency room, and we would not be able to communicate with

  4        him, and he would not be able to be present in the court.                          So

  5        he declined to go to the emergency room that day, notified us

  6        and asked us to try and make different arrangements, and we

  7        have tried to do that.

  8                  THE COURT:      Have you tried to do that?

  9                  MS. GINSBERG:        Mr. Jeffress has been doing that.                   I

 10        don't want to speak for him.

 11                  THE COURT:      Where is he?

 12                  MS. GINSBERG:        He's right there, Your Honor.

 13                  THE COURT:      Have you been successful?

 14                  MR. JEFFRESS:        Your Honor, I think Ms. Ginsberg

 15        described it accurately --

 16                  THE COURT:      Have you been successful in making

 17        arrangements?

 18                  MR. JEFFRESS:        Not yet.       No.    The issue has been the

 19        quarantine, as Ms. Ginsberg said.

 20                  THE COURT:      Well, what you, I guess, are aiming to

 21        try to do is to have him treated in something other than a

 22        public emergency room.

 23                  MR. JEFFRESS:        That's exactly right, Your Honor.

 24                  THE COURT:      Then, my question is, have you been

 25        successful in making arrangements to do that?


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 53 of 76 PageID# 5755

                                                                                          52

  1                   MR. JEFFRESS:        Not yet.       ADC still has not been

  2        willing to do that.         We sent them a letter yesterday laying

  3        this all out, and to Chief Williams.                 I haven't had a

  4        response since then.          I called them this morning and got

  5        Mr. Graves' voicemail, left a message about this, told him I

  6        had to come to court and would like to give a report to the

  7        judge.   But I did not hear back in time for this hearing.                          So

  8        it is ongoing, Your Honor.

  9                   THE COURT:      All right.        I'm glad, however, that he

 10        was here, so at least he's been able to get something done.

 11                   But I take it what you want to do, and it needs to be

 12        coordinated with this discovery process, is he needs to have

 13        this treatment promptly, and that should come before the

 14        discovery effort, by the way.              Let's get him treated first,

 15        five consecutive days in something other than a public, so he

 16        doesn't have to go into quarantine.                 Well, it may be that if

 17        he goes to the hospital, he goes into quarantine.

 18                   MR. JEFFRESS:        There are outpatient -- when

 19        Mr. Sanders had this before, there are outpatient places that

 20        can do IV treatments, which is what is prescribed here, that

 21        are not at hospitals and would not be in that kind of

 22        setting.    And I'm hopeful that they would allow him to go to

 23        that.    We can suggest venues for that to them.                    And then they

 24        would allow him to return without quarantine since it doesn't

 25        have the risks of a hospital.


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 54 of 76 PageID# 5756

                                                                                           53

  1                   THE COURT:       All right.        Do this:       Do it now by

  2        telephone.      I will reconvene this matter at 3:00 today, and

  3        let's see where we are.            But what I have done is I have

  4        continued the matter until July the 12th, and that means that

  5        I've done so in order to facilitate discovery, completion of

  6        discovery, which there's some difficulty in.                      And the motion

  7        for a continuance is at this time denied in all other

  8        respects.     I will consider, Ms. Ginsberg, if you give me more

  9        information about this other matter --

 10                   MS. GINSBERG:         Yes, Your Honor.

 11                   THE COURT:       -- but you may need to move ahead with

 12        alacrity on that, too.

 13                   MS. GINSBERG:         We expect to, Your Honor.               And I'm

 14        hopeful that the July 12th trial date will accommodate all of

 15        those --

 16                   THE COURT:       Good.      All right.

 17                   And of course, Ms. Ginsberg and Mr. Prabhu, you can

 18        return to court if there is anything I can do reasonably and

 19        appropriately to ensure that we do not lose the July 12th

 20        trial date.

 21                   MS. GINSBERG:         Yes, sir.

 22                   THE COURT:       So first things first.              At 3:00 today, I

 23        want to know -- in my mind, the first thing is to have the

 24        defendant's eyes treated.             That's number one.            Now, that

 25        doesn't foreclose Ms. Ginsberg and her colleagues from


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 55 of 76 PageID# 5757

                                                                                           54

  1        talking to Mr. Prabhu about precisely what they would like to

  2        see and so forth.         And then I will let you know through the

  3        Deputy Clerk what room here in the courthouse will be used,

  4        and you can submit an order that sets out how it will

  5        proceed; in other words, begin at such-and-such a time, the

  6        FBI will make available the stuff, the FBI will leave,

  7        Ms. Ginsberg and one of her colleagues and the defendant will

  8        be brought in.        The marshals will have to be around, of

  9        course, because he's in custody.                 The marshals will have to

 10        be there.     He will go through the stuff, and if it takes more

 11        than one day, we'll see.             We'll cross that bridge when we

 12        come to it.      Let's see how much we can get done.                    But he does

 13        need to see all of this material.

 14                  Any questions, Mr. Prabhu?

 15                  MR. PRABHU:         No, Your Honor.

 16                  THE COURT:        Ms. Ginsberg?

 17                  MS. GINSBERG:          No, Your Honor.

 18                  THE COURT:        All right.        Let's move ahead, and I will

 19        see you again at 3:00.

 20                  MS. GINSBERG:          Yes, sir.       And thank you for your

 21        patience.

 22                  THE COURT:        I don't have much of that.

 23                  MS. GINSBERG:          Well, I think you have more than you

 24        think.

 25                  (Recess taken)


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 56 of 76 PageID# 5758

                                                                                           55

  1        (3:08 p.m.)

  2                   THE COURT:       Ms. Ginsberg, refresh my recollection on

  3        what we have to accomplish today that we haven't already

  4        done.

  5                   MS. GINSBERG:         Judge, Ms. Chong-Smith spoke with both

  6        the doctor and the jail, so I think she should report to the

  7        Court.

  8                   THE COURT:       All right.

  9                   MS. GINSBERG:         I did want to give Your Honor a 10th

 10        Circuit case I found that refers to legal child erotica since

 11        Your Honor asked.

 12                   THE COURT:       All right.

 13                   MS. GINSBERG:         I thought that might add a little bit

 14        of levity to the afternoon.

 15                   THE COURT:       I agree, especially when I see the

 16        context.

 17                   MS. GINSBERG:         And the only other thing that I think

 18        we need to address is that we have on the Court's docket for

 19        next Friday six or seven motions, motions in limine, and

 20        voir dire issues and --

 21                   THE COURT:       No, voir dire isn't on for tomorrow, just

 22        the --

 23                   MS. GINSBERG:         Motions in limine.            We weren't sure if

 24        the Court wants to go ahead with that next week or if that

 25        should --


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 57 of 76 PageID# 5759

                                                                                         56

  1                  THE COURT:      Yes.     Yes.     We're going to get it done.

  2        It's over.    There will be no more motions in limine.

  3                  I'm very curious.          Do you know -- oh, here it is.

  4                  MS. GINSBERG:        I think it is headnote 10.

  5                  THE COURT:      Ah, here it is.           All right.

  6                  Well, it's not a judge saying that there is either a

  7        distinction or the same thing.              It's something having to do

  8        with a search warrant.

  9                  MS. GINSBERG:        I'm sure I can find more, but this is

 10        the best I could do in a few minutes.

 11                  THE COURT:      All right.        Well, I'm sure you can, too,

 12        because this wasn't good enough.

 13                  MS. GINSBERG:        I will do better next time.

 14                  THE COURT:      This is just a characterization of some

 15        marshal in a search warrant.

 16                  Go ahead.      What have you learned?

 17                  MS. CHONG-SMITH:         Good afternoon, Your Honor.                Jade

 18        Chong-Smith on behalf of Mr. Sanders.

 19                  I spoke with Integrated Neurology Services, which is

 20        the doctor that ADC selected for Mr. Sanders to visit on

 21        March 30th, and they said that the five consecutive days of

 22        IV infusion could be done right there in their offices.

 23                  THE COURT:      Right where?

 24                  MS. CHONG-SMITH:         At Integrated Neurology Services in

 25        Alexandria.


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 58 of 76 PageID# 5760

                                                                                         57

  1                  THE COURT:      Good.      There would be no resulting

  2        quarantine.

  3                  MS. CHONG-SMITH:         Yes.

  4                  And they said they could accommodate that beginning

  5        Monday.   It is very straightforward.               It takes usually one to

  6        two hours per day, and they would have room to accommodate

  7        any marshals or officers who would be there, as well.

  8                  I did speak to Chief Williams at Alexandria Detention

  9        Center, and he said that the plan was still from ADC that

 10        Mr. Sanders would go to the emergency room.

 11                  THE COURT:      No.     That's what we want to avoid; isn't

 12        it?

 13                  MS. CHONG-SMITH:         Yes.

 14                  THE COURT:      Why would he go to the emergency room?

 15                  MS. CHONG-SMITH:         So Chief Williams was not able to

 16        answer that question, but that was a decision made by

 17        Dr. Graves, who is not a neurologist and who was not the

 18        treating neurologist on March 30th.

 19                  THE COURT:      Do we have to worry about it, then?

 20                  MS. CHONG-SMITH:         So, at this point, I think the

 21        decision by ADC is to take him to the emergency room, and

 22        that would result in quarantine.

 23                  THE COURT:      I thought you said that the doctor ADC

 24        referred him to said he could do it right there.

 25                  MS. CHONG-SMITH:         Yes.     And so ADC is not taking the


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 59 of 76 PageID# 5761

                                                                                           58

  1        recommendation of the neurologist that it took Mr. Sanders to

  2        on March 30th.

  3                  THE COURT:        Is that neurologist the one that the ADC

  4        selected?

  5                  MS. CHONG-SMITH:           Yes, it is.

  6                  THE COURT:        And who is it at ADC who says that he

  7        shouldn't go there and get it done?

  8                  MS. CHONG-SMITH:           It's a Wellpath nurse who is the

  9        administrative head of the medical unit who is in charge of

 10        that decision.        But we're concerned because he is not in fact

 11        a neurologist, and he's not the person who --

 12                  THE COURT:        You're not understanding me.                 The person

 13        who wants to do the treatment at his office is not a

 14        neurologist?

 15                  MS. CHONG-SMITH:           No, that is the neurologist that

 16        Mr. Sanders saw on March 30th.                They're able to do that

 17        treatment at their offices.              It is Alexandria Detention

 18        Center that has a different plan, which is to go to the

 19        emergency room.

 20                  THE COURT:        All right.        Let me go back.           Is the

 21        March 30th doctor somebody Alexandria selected?

 22                  MS. CHONG-SMITH:           Yes, it is, Your Honor.

 23                  THE COURT:        And they don't want to follow that?

 24                  MS. CHONG-SMITH:           They have at this point

 25        communicated to us that the plan is to go to an emergency


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 60 of 76 PageID# 5762

                                                                                         59

  1        room, which would result in quarantine.

  2                  MR. PRABHU:       Just as a point of clarification, my

  3        understanding is that person does not work for ADC, so he

  4        can't speak for ADC.         We don't know who he has talked to at

  5        ADC about the treatment plan --

  6                  THE COURT:      Who is "he"?

  7                  MR. PRABHU:       The doctor, Simon Fishman.

  8                  THE COURT:      Oh, he's the one who said he can do it in

  9        his office?

 10                  MR. PRABHU:       Correct.       So he doesn't work for ADC.

 11        He's the person who they directed Mr. Sanders to, but we

 12        don't know what the communication is between him and ADC and

 13        whether he's communicated his treatment plan to them and

 14        whether they'll accept that.

 15                  THE COURT:      All right.        Let's do this.          We need to

 16        get him this treatment, number one.                We need to get it done

 17        soon.   And number three, we need to get it done so that it

 18        doesn't put him in quarantine.              Now, there are a number of

 19        ways to do it, but I don't want to call up somebody at ADC.

 20                  MS. CHONG-SMITH:         Your Honor, all of Mr. Sanders'

 21        records from the March 30th visit and that letter that

 22        Ms. Ginsberg provided you were also provided to ADC, and I

 23        spoke to Chief Williams just at 2:15 p.m. this afternoon

 24        about ADC's position that the plan is still to go to the

 25        emergency room.      So unless there is a court order or some


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 61 of 76 PageID# 5763

                                                                                          60

  1        other direction from --

  2                   THE COURT:      Well, there will be, but there shouldn't

  3        have to be.     This kind of minutiae -- do you have a number

  4        for him?

  5                   MS. CHONG-SMITH:         For Chief Williams?

  6                   THE COURT:      Yes.

  7                   MS. CHONG-SMITH:         Yes, Your Honor.

  8                   THE COURT:      Mr. Prabhu, you could probably help in

  9        this regard.

 10                   MR. PRABHU:       I have spoken with the marshals about

 11        this issue, and as it was explained to me -- this is not any

 12        medical folks being involved -- but their concern was they

 13        have certain protocols in place, and sending him to an

 14        outpatient venue would not necessarily meet their current

 15        protocols, and that was their big concern.

 16                   MS. CHONG-SMITH:         I spoke with Integrated Neurology

 17        Services this afternoon, and they said they do follow best

 18        COVID practices because so many of their patients are

 19        immunocompromised, so they are very strict with masks.                         They

 20        have Plexiglas barriers, and all of their staff have been

 21        vaccinated.

 22                   And I spoke to Nazaire, the supervisor at the U.S.

 23        Marshals Office just before this hearing, and he said that

 24        they're not responsible for transport or deciding where

 25        Mr. Sanders goes.        They'll approve whatever decision


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 62 of 76 PageID# 5764

                                                                                         61

  1        Alexandria Detention Center makes.               And so if Alexandria

  2        Detention Center is deciding to send him to the emergency

  3        room, that is where he will go.

  4                  THE COURT:      All right.

  5                  MS. CHONG-SMITH:         But a court order could change

  6        that.

  7                  THE COURT:      And I will do that.             Before that, let me

  8        see if we need to do that.

  9                  Mr. Prabhu, do you have any suggestions?

 10                  Give me the number.           I will call that person.

 11                  MS. CHONG-SMITH:         Chief Williams' phone number is

 12        703-746-5038.

 13                  THE COURT:      All right.        Go ahead, Mr. Prabhu.

 14                  MR. PRABHU:       Well, I don't know that ADC has been

 15        made aware -- the final decider at ADC has been made aware of

 16        the recommendation of this outside doctor.                   If that was the

 17        case and they still decided that it wouldn't fit their

 18        protocols, I think there would have to be negotiations

 19        between the treatment center --

 20                  THE COURT:      I will enter an order if it comes to

 21        that.   Come on, this is not that difficult.

 22                  MS. CHONG-SMITH:         We provided a copy of this letter

 23        from Integrated Neurology Services to Alexandria Detention

 24        Center, including Dr. Graves, yesterday.

 25                  THE COURT:      All right.        Let me recess this matter.             I


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 63 of 76 PageID# 5765

                                                                                              62

  1        will call the number.         What is her name?

  2                  MS. CHONG-SMITH:         It is Chief Shelbert Williams, and

  3        it is a man.

  4                  DEPUTY MARSHAL:         Your Honor, I just want to let you

  5        know Chief Williams' wife is having surgery today.                       He is in

  6        the middle of picking her up from that surgery.                      If you're

  7        trying to get in touch with him --

  8                  THE COURT:      What do you all suggest?               What do the

  9        marshals suggest?

 10                  THE DEPUTY MARSHAL:           Sir, my supervisor, we were

 11        discussing this downstairs, essentially what she stated was

 12        that we have to abide by ADC's quarantine policies.                           So

 13        whatever they decide we have to do.                It is the same thing

 14        when we bring prisoners over.             There are different stages of

 15        quarantine.    We have to abide by their policies.

 16                  THE COURT:      Yes.     But that's not the issue.                  The

 17        issue is whether he should go to the emergency room or go to

 18        this doctor's office to get this treatment.                    If he goes to

 19        the doctor's office, it is unlikely that quarantine will be

 20        necessary.

 21                  THE DEPUTY MARSHAL:           Correct, sir.

 22                  THE COURT:      If he goes to the emergency room, it will

 23        be necessary.

 24                  THE DEPUTY MARSHAL:           Yes, sir.

 25                  THE COURT:      That's what we're trying to avoid.


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 64 of 76 PageID# 5766

                                                                                         63

  1                  THE DEPUTY MARSHAL:           I think what that discussion

  2        would have to be is most likely from our marshal to the

  3        sheriff at that point, because ADC tells us what they're

  4        going to do, we can't tell them --

  5                  THE COURT:      No, I understand that.              So it's ADC I

  6        need to speak to.

  7                  THE DEPUTY MARSHAL:           Yes.

  8                  THE COURT:      And that's the number you're giving me,

  9        right?

 10                  MS. CHONG-SMITH:         Yes, that is right.

 11                  THE COURT:      What is the number again?

 12                  MS. CHONG-SMITH:         It is 703-746-5038.

 13                  THE COURT:      And that is who?

 14                  MS. CHONG-SMITH:         That is Chief Shelbert Williams,

 15        the Chief of the Alexandria Detention Center.

 16                  THE COURT:      Now, that's not the Marshals Service,

 17        that's the detention center.

 18                  THE DEPUTY MARSHAL:           Yes, sir.

 19                  THE COURT:      Let me speak to her and ask her what she

 20        needs.   If she needs a court order, she'll get it.                      Let me

 21        recess for a few minutes.

 22                  (Recess taken)

 23                  THE COURT:      I was unable to reach anybody.

 24                  Now, let me understand this.               If I issue an order

 25        that says that the defendant is to be transported to


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 65 of 76 PageID# 5767

                                                                                           64

  1        Integrated Neurology Services for treatment, this treatment

  2        will take most of the day, won't it?

  3                  MS. CHONG-SMITH:           Your Honor, they said it typically

  4        takes only one to two hours for this treatment.

  5                  THE COURT:        So it would take a good half a day

  6        because they have to transport him there, he has to have the

  7        treatment, and they have to transport him back.                        And if he

  8        went to the emergency room, he would have to be taken by two

  9        marshals, I think is the policy.                 And if he receives

 10        treatment there, if the treatment is in a facility that isn't

 11        locked -- and it won't be -- it's an emergency room -- the

 12        two marshals would have to stay there until he is done and

 13        returning.      Am I correct?

 14                  THE DEPUTY MARSHAL:             Yes, sir, that's correct.

 15                  THE COURT:        Now, if it happens at the Integrated

 16        Neurology Services office, then they would still have to stay

 17        there until he's done and return him.                   So two marshals is

 18        going to be consumed no matter what they do.

 19                  MS. CHONG-SMITH:           Your Honor, we're not sure, if he

 20        was taken to an emergency room, that he would be there for

 21        five consecutive days without returning to the jail or not.

 22        But given that Integrated Neurology Services --

 23                  THE COURT:        No, you're not admitted over five days to

 24        an emergency room.          He would have to be admitted into the

 25        hospital.


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 66 of 76 PageID# 5768

                                                                                         65

  1                  MS. CHONG-SMITH:         We're not sure that that is not

  2        what would happen in the case of the emergency room --

  3                  THE COURT:      Say that again.

  4                  MS. CHONG-SMITH:         We haven't received confirmation

  5        from Alexandria Detention Center that they don't intend to do

  6        that with him.

  7                  THE COURT:      Don't intend to do what?

  8                  MS. CHONG-SMITH:         Admit him to the hospital for

  9        five days.

 10                  THE COURT:      They can't.         Alexandria Detention Center

 11        can't admit people to a hospital; only physicians can.                        No

 12        physician is going to admit him into the hospital for this

 13        treatment.

 14                  MS. CHONG-SMITH:         We hope not, Your Honor.

 15                  THE COURT:      Of course not.          You should know more

 16        about admissions into the hospital.

 17                  But the whole point is that I'm just thinking about

 18        the burdens on the marshals.             It doesn't matter to the

 19        marshals whether he goes to this Neurology Services and has

 20        it done or whether he goes to an emergency room.                      It is the

 21        same burden for the marshals no matter which one he goes to.

 22        We want him to go to the Integrated Neurology so that he

 23        isn't quarantined when he returns.               Right?

 24                  MS. CHONG-SMITH:         That's right, Your Honor, but we

 25        also think the burden would be less if he went to Integrative


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 67 of 76 PageID# 5769

                                                                                         66

  1        Neurology Services because he would have a specifically

  2        scheduled appointment; whereas, at the emergency room, we

  3        don't know how long he would wait.

  4                  THE COURT:      That's possible.

  5                  Let's do this:        You get the appointment.               Get it for

  6        as soon as you can.        And you're not going to get it for

  7        Saturday or Sunday; right?

  8                  MS. CHONG-SMITH:         No, Your Honor.           It would be for

  9        next Monday.     I think, however, that it is going to need to

 10        be the Alexandria Detention Center that makes the

 11        appointment.     When I was speaking to them on the phone, they

 12        were saying, because he is in the custody of the detention

 13        center -- the U.S. Marshals - that we wouldn't be able to

 14        make appointments on his behalf, but they were able to say

 15        that they would be able to make those times available and

 16        that the treatment could occur starting Monday.                      But as his

 17        defense counsel, it doesn't seem like we're going to be able

 18        to make that appointment.

 19                  THE COURT:      I'm not sure I understood it.                  I thought

 20        you said, you can't make the appointment, Alexandria has to.

 21                  MS. CHONG-SMITH:         Yes, that's right, Your Honor.

 22                  THE COURT:      Who at Alexandria?

 23                  MS. CHONG-SMITH:         It would be either the chief or the

 24        medical department, and then the marshals would approve that

 25        transport.


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 68 of 76 PageID# 5770

                                                                                          67

  1                  THE COURT:      Who is the chief?            The person who is not

  2        there this afternoon?

  3                  MS. CHONG-SMITH:         Yes.

  4                  THE COURT:      Well, we're not going to solve it

  5        entirely today.      But you can transmit to them that my goal is

  6        to have Mr. Sanders treated promptly, to have it done at the

  7        Integrated Neurology Services, which was approved by ADC

  8        before, and that he doesn't then need to be quarantined

  9        because it isn't the emergency room.                And if I need to enter

 10        an order to make that happen on Monday, I will.                      I don't

 11        think you can get an appointment Monday.                  You can't.          It will

 12        have to be, as you've told me, Alexandria Detention Center

 13        getting the appointment.           Right?

 14                  MS. CHONG-SMITH:         That is right, Your Honor.

 15        Speaking to Chief Williams, he did say that they would do

 16        what they're told.        So if there is a court order modifying

 17        the existing plan, that is something --

 18                  THE COURT:      What existing plan?             I'm not going to

 19        issue an order modifying something I don't know.                      I will just

 20        issue an order indicating that he should be treated for this

 21        event at the Integrated Neurology Services as promptly as

 22        possible and that he should be transported there and back

 23        after each treatment so that he doesn't have to be

 24        quarantined.     That's what my order will say.

 25                  Any problem with that order?


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 69 of 76 PageID# 5771

                                                                                         68

  1                  MS. CHONG-SMITH:         No, I think that would be very

  2        helpful, Your Honor.         You could also reference this April 1st

  3        letter that does set forth the full set of recommendations.

  4                  THE COURT:      All right.        I will do that.           And I will

  5        issue this order today.          I'll give it to the marshals today,

  6        and we need to have somebody take it to the Alexandria

  7        Detention Center.       The marshals will do that and give it to

  8        the appropriate person there.

  9                  All right.      Anything else to be done today in this

 10        case?

 11                  MS. CHONG-SMITH:         No, thank you, Your Honor.

 12                  THE COURT:      Now, let's come back to one other issue.

 13        You need to get together with Mr. Prabhu and tell him exactly

 14        what you want to look at, all these documents.                     We're going

 15        to get his treatment done first.               I'm considering using one

 16        of the interview rooms here, or one of the rooms here to do

 17        it.   Now, it is possible to do it in the interview rooms that

 18        the marshals have here, but there is a Plexiglas division

 19        there.

 20                  Would that be a problem, Ms. Ginsberg?

 21                  MS. GINSBERG:        I think it will because we will have

 22        to -- we will have to -- I would have expected that the

 23        government would be making a computer available, and we'll

 24        also need to have Mr. Sanders be able to look at documents,

 25        make notes on them while we're looking at them.                      It is very


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 70 of 76 PageID# 5772

                                                                                          69

  1        difficult to do anything that involves sharing of paperwork

  2        and certainly access to a computer in those interview rooms.

  3        They do have -- they have holes in the Plexiglas.                        But you

  4        can't even transfer papers back and forth.                    If you need

  5        something signed, the marshal actually hand-carries it back.

  6                   THE COURT:      The only reason that I am attracted to

  7        the marshals' interview rooms is that it would eliminate one

  8        marshal.    You would only need one instead of two.                      If we do

  9        it in one of the rooms around here, we need two marshals by

 10        their protocol, their policies.

 11                   MS. GINSBERG:        The only way he could look at a

 12        computer screen -- he would have to -- I'm sure he could tell

 13        us what to search for -- but we would have to be holding a

 14        computer screen up to the Plexiglas.                 It would be difficult,

 15        and it certainly would take longer.                 It would complicate

 16        things.    And he wouldn't be able to use the computer at the

 17        same time we would.         We'd be turning computer screens around.

 18        We wouldn't be able to look at the screen, at the same screen

 19        at the same time.

 20                   THE COURT:      Yes, well, I think I see all that.                   But

 21        the point that you need to have in mind, we don't have to

 22        give you perfect conditions.

 23                   MS. GINSBERG:        I certainly understand.

 24                   THE COURT:      I'm trying to make it better for you.

 25                   MS. GINSBERG:        I know, and I'm trying to answer the


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 71 of 76 PageID# 5773

                                                                                          70

  1        Court's questions as best I can.                I do understand.

  2                   THE COURT:      It isn't going to be perfect.                  It's an

  3        imperfect world.

  4                   In any event, I'm going to plan on having the

  5        documents and the computer produced here, Mr. Prabhu, unless

  6        you think it is better at the U.S. Attorney's Office.

  7                   MR. PRABHU:       We've had the experience of the U.S.

  8        Attorney's Office.         It is very difficult.             I will talk to the

  9        FBI about facilitating the Court's order.

 10                   THE COURT:      At their office?

 11                   MR. PRABHU:       No, here.

 12                   THE COURT:      Okay.

 13                   MR. PRABHU:       Here.     It is always available at their

 14        office.    That's not a problem at all.                The issue is bringing

 15        it to a third-party location.

 16                   THE COURT:      What about that?           What about doing it at

 17        the FBI?

 18                   MS. GINSBERG:        Your Honor, we asked the government if

 19        they would transport Mr. Sanders to the FBI facility, and the

 20        answer was no, that that was not feasible or possible.

 21                   MR. PRABHU:       That is against policy, Your Honor.

 22                   THE COURT:      What's the policy that precludes that?

 23                   MR. PRABHU:       They don't allow defendants into their

 24        evidentiary rooms.

 25                   THE COURT:      Well, so that really isn't available.


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 72 of 76 PageID# 5774

                                                                                         71

  1                  MR. PRABHU:       No, it's not.         The issue -- if the

  2        defendant is going to participate, it has to be, if the Court

  3        orders it, here or in the U.S. Attorney's Office.                       We've

  4        tried the U.S. Attorney's Office.               The key is that

  5        Ms. Ginsberg needs to provide us with a more limited group of

  6        materials that she wants to review with her client and not

  7        ask for the complete amount, which overwhelms any computer

  8        that is portable enough to bring over here to the courthouse

  9        or to the U.S. Attorney's Office.

 10                  THE COURT:      Well, you might have to bring the

 11        computer over on successive days to handle all the

 12        information.

 13                  MR. PRABHU:       That is true.         But the problem is that

 14        this is a massive database that we're talking about that a

 15        laptop generally can't contain.              That's why we've had them do

 16        these reviews at the FBI office with the appropriate

 17        computers.    That is not an option with the defendant.

 18                  MS. GINSBERG:        I'm told that the computer that was

 19        used at the FBI office or facility was a laptop computer.

 20        I'm obviously not going to get involved in what they can and

 21        can't do, but they did use a computer these four days with

 22        our expert.

 23                  THE COURT:      With who?

 24                  MS. GINSBERG:        Our expert.        Your Honor, maybe we

 25        should try and work this out --


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 73 of 76 PageID# 5775

                                                                                         72

  1                  THE COURT:      You all figure out how to do this.                   That

  2        really shouldn't detain me.

  3                  I am going to make sure that he gets his treatment.

  4        And I will issue an order today setting that up.                      And you

  5        need to follow it up, make sure he gets his appointment and

  6        make sure there aren't any hitches in the marshals taking him

  7        to this place and returning him after his treatment.

  8                  MS. GINSBERG:        And we can spend this next week trying

  9        to come up with concrete procedures.                We'll be back in front

 10        of Your Honor next Friday if we need the Court's assistance.

 11                  MR. PRABHU:       Well, if he is being treated next week,

 12        he may not be available --

 13                  MS. GINSBERG:        He won't be available next week

 14        anyway, but counsel can confer next week.

 15                  THE COURT:      He can waive his appearance at the

 16        argument on motions in limine, or I can postpone them.

 17                  MS. GINSBERG:        I think these are going to be

 18        substantive motions that he really should be present for,

 19        Your Honor.

 20                  THE COURT:      All right.        Well, then, I will postpone

 21        that argument.      But let me tell you again, I'm going to hear

 22        these motions in limine, and when we're done, we're done with

 23        motions in limine.        I don't expect another flood of motions a

 24        week before trial or anything else.                The schedule was set up

 25        for this purpose.


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 74 of 76 PageID# 5776

                                                                                           73

  1                  MS. GINSBERG:          Understood.

  2                  THE COURT:        Am I clear?

  3                  MS. GINSBERG:          Yes, you are.

  4                  THE COURT:        Anything else, Mr. Prabhu?

  5                  Let me just recapitulate.                I'm going to do an order

  6        that should facilitate his treatment next week.                        I leave it

  7        to you all to ensure that that happens; that is, that the

  8        jail calls and gets appointments and that the marshals take

  9        him to the appointments at the Integrated Neurology location,

 10        which is -- I don't know where it is.                   Let's see here --

 11                  MS. GINSBERG:          It's in Alexandria, Your Honor.

 12                  THE COURT:        Yes.     It's Walker Lane, Alexandria.

 13        Right?   6355 Walker Lane.

 14                  MS. GINSBERG:          That's correct.

 15                  THE COURT:        All right.        So that he is taken there and

 16        returned.     That's all I'm going to do today other than to

 17        grant the motion to continue to July.                   And we will move on.

 18        You all are going to work on the redaction issue that I

 19        mentioned earlier.          And next week, if it's necessary to

 20        postpone the motions in limine, I will do so.

 21                  MS. GINSBERG:          Thank you, Your Honor.

 22                  THE COURT:        But the day has come and passed for

 23        those.   And as far as the voir dire, I do that close to the

 24        trial.   And when it's done, it's done.                  If it requires

 25        reversal, so be it.


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 75 of 76 PageID# 5777

                                                                                         74

  1                  MS. GINSBERG:        I understand.

  2                  THE COURT:      All right.        Anything further today,

  3        Mr. Prabhu, for the government?

  4                  MR. PRABHU:       The only remark I would make is I don't

  5        know how the Court resolved the mental health issues that you

  6        heard ex parte.      If there are things that come up related to

  7        that, we may want to --

  8                  THE COURT:      I have no reason at this time to send him

  9        to Butner for a 4341 examination.               That's all you need to

 10        know.

 11                  MR. PRABHU:       And the only related issue to that is,

 12        if they want to introduce evidence of his mental --

 13                  THE COURT:      There is a federal rule that says they

 14        have to tell you about experts, and you also have an

 15        obligation under that.

 16                  MR. PRABHU:       Correct.

 17                  THE COURT:      And Ms. Ginsberg is aware of that, and

 18        she will comply with it or suffer the consequences for

 19        failing to do so.

 20                  MS. GINSBERG:        We will comply with it, Your Honor.

 21                  MR. PRABHU:       Thank you, Your Honor.              That's all, Your

 22        Honor.

 23                  THE COURT:      The Court stands in recess.

 24                       (Proceedings adjourned)

 25


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 332-1 Filed 05/06/21 Page 76 of 76 PageID# 5778

                                                                                         75

  1                     CERTIFICATE OF OFFICIAL COURT REPORTER

  2

  3                       I, Patricia A. Kaneshiro-Miller, certify that the

  4        foregoing is a correct transcript from the record of

  5        proceedings in the above-entitled matter.

  6

  7

  8        /s/ Patricia A. Kaneshiro-Miller                          May 5, 2021
           ----------------------------------                     ---------------------
  9        PATRICIA A. KANESHIRO-MILLER                                   DATE

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
